Citation Nr: 0009886	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for bilateral hearing loss prior to May 24, 1999, to 
include entitlement to an extra-schedular evaluation.

2.  Entitlement to a disability rating in excess of 70 
percent for bilateral hearing loss from May 24, 1999, to 
include entitlement to an extra-schedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
September 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which assigned a 60 percent disability 
rating for the veteran's service-connected hearing loss. 

After the veteran perfected his appeal, a September 1999 
supplemental statement of the case assigned a 70 percent 
disability rating for his hearing loss effective from May 24, 
1999, the date as of which the medical evidence showed 
increased disability.  This was not a full grant of the 
benefit sought on appeal because a higher disability rating 
is available under Diagnostic Code 6100.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board.  Since the 70 percent rating was effective 
from May 24, 1999, the issues on appeal have been rephrased 
as shown above.

In the January 2000 written argument to the Board, the 
veteran's representative raised the issue of entitlement to 
an extra-schedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's hearing loss disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claims before the Board have been 
recharacterized as shown above in order to include this 
issue.

The veteran's claim for an increase for hearing loss is the 
only issue on appeal to the Board.  The RO also certified for 
appeal a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  However, the veteran did not perfect his 
appeal with respect to this issue.  The veteran filed a claim 
for TDIU in June 1997, and this was denied in a September 
1997 rating decision.  In his October 1997 substantive appeal 
for his increased rating claim, the veteran also discussed 
his belief that he was entitled to TDIU.  The RO accepted 
this as a notice of disagreement, and the claim for TDIU was 
addressed in the December 1998 supplemental statement of the 
case.  In May 1999, the RO informed the veteran that a VA 
Form 9 (appeal to the Board) had not been included with the 
1998 supplemental statement of the case and that he needed to 
complete this form to perfect his appeal as to the denial of 
TDIU.  The veteran did not respond, nor did he submit the VA 
Form 9 concerning his claim for TDIU.  Therefore, since the 
veteran did not perfect his appeal, the TDIU claim is not 
before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, and 
20.302 (1999).


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected hearing loss is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

2.  Prior to May 24, 1999, the veteran's hearing loss was 
manifested by puretone threshold averages of 76 decibels for 
the right ear and 110 decibels for the left ear, with speech 
recognition ability of 60 percent for the right ear and no 
speech recognition for the left ear, resulting in Level 
"VII" hearing for the right ear and Level "XI" hearing for 
the left ear. 

3.  As of May 24, 1999, the veteran's hearing loss was 
manifested by puretone threshold averages of 84 decibels for 
the right ear and 105 decibels for the left ear, with speech 
recognition ability of 52 percent for the right ear and no 
speech recognition for the left ear, resulting in Level 
"VIII" hearing for the right ear and Level "XI" hearing 
for the left ear.

4.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his service-connected hearing loss is well grounded, and 
VA has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 60 
percent for the veteran's service-connected hearing loss were 
not met prior to May 24, 1999.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, and 
4.87, Diagnostic Code 6100 (1998 and 1999).

3.  The criteria for a disability rating in excess of 70 
percent for the veteran's service-connected hearing loss have 
not been met since May 24, 1999.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 
4.86, and 4.87, Diagnostic Code 6100 (1998 and 1999).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
hearing loss.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, especially 
the more recent evidence, which consists of VA records for 
outpatient treatment in 1997; the reports of VA examinations 
conducted in 1997 and 1999; and private treatment records 
from Luis de Jesus Montes, M.D.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulty 
hearing; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997 and 1999.  There is no indication in the 
record of any private or VA treatment records that the RO 
failed to obtain.  There is sufficient evidence to rate the 
service-connected disability fairly.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected hearing loss 
since he was last examined.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The RO received the veteran's claim for an increase on 
April 9, 1997, and that was the date as of which a 60 percent 
disability rating was awarded.  See 38 C.F.R. § 3.400(o) 
(1999).  The evaluation for the veteran's hearing loss was 
increased to 70 percent in 1999 with an effective date of 
May 24, 1999, which was the date the medical evidence showed 
increased disability.  See 38 C.F.R. § 3.400(o)(2) (1999) 
(effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred).  As the veteran 
had perfected his appeal from the initial rating decision 
concerning his claim for an increase, the Board will address 
whether he was entitled to a disability rating higher than 60 
percent prior to May 24, 1999, as well as whether he is 
entitled to a disability rating higher than 70 percent from 
May 24, 1999.

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the rating 
decision on appeal was made, but the RO considered the new 
regulations in the September 1999 supplemental statement of 
the case.  The veteran was given notice of the new 
regulations.  Therefore, he is not prejudiced by the Board's 
consideration of the new regulations.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, the amended regulations 
did not result in any substantive changes.  Essentially, the 
old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination test and indicating 
that there was no proposed change in this method of 
evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

1.  Schedular rating prior to May 24, 1999

The RO granted a 60 percent disability rating for the 
veteran's hearing loss from the date of his claim for an 
increase in April 1997.  See 38 C.F.R. § 3.400(o) (1999).  
The objective evidence regarding the severity of the 
veteran's hearing loss between his claim for an increase in 
April 1997 and the assignment of a 70 percent disability 
rating as of May 24, 1999, consists of the report of the VA 
examination conducted in May 1997 and treatment records from 
Dr. Montes. 

The results of the audiogram conducted in May 1997 showed 
that the veteran's hearing loss was properly evaluated as 60 
percent disabling.  Based on a 60 percent speech recognition 
score and a 76-decibel puretone threshold average, Table VI 
indicates a designation of Level "VII" for the right ear.  
Based on a zero percent speech recognition score and a 110-
decibel puretone threshold average, Table VI indicates a 
designation of Level "XI" for the left ear.  When applied 
to Table VII, the numeric designations of "VII" for the 
better ear and "XI" for the poorer ear translated to a 60 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss was properly assigned a 60 percent 
disability rating prior to May 24, 1999.  38 C.F.R. § 4.85, 
Tables VI and VII (1998 and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1997 
did show puretone thresholds of 55 decibels or greater in all 
four frequencies of 1000, 2000, 3000, and 4000 Hertz for both 
ears.  However, under Table VIa, using only the puretone 
thresholds, numeric designations of "VI" would be applied 
to the right ear and "XI" for the left ear.  This would 
then translate to a 50 percent rating under Table VII.  
Therefore, application of the provisions of 38 C.F.R. 
§ 4.86(a) would not benefit the veteran in this case.  The 
provisions of 38 C.F.R. § 4.86(b) do not apply because 
audiometric evaluation has not shown puretone thresholds of 
30 decibels or less at 1000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
disability rating higher than 60 percent prior to May 24, 
1999, for his hearing loss.

There is no objective evidence regarding the severity of the 
veteran's hearing loss between 1997 and May 1999.  Although 
it is possible that the veteran experienced increased hearing 
loss prior to May 1999, there is no evidence from which the 
Board could conclude that his hearing loss was more than 60 
percent disabling prior to May 1999.  The level of disability 
from the service-connected hearing loss was not so disabling 
to the veteran that he sought treatment for it between 1997 
and May 1999.  There is simply no objective evidence showing 
increased disability prior to May 1999. 

Accordingly, the 60 percent disability rating assigned during 
this time period was appropriate, and the preponderance of 
the evidence is against assignment of a disability rating 
higher than 60 percent for the veteran's hearing loss prior 
to May 24, 1999.  The assigned 60 percent disability rating 
was appropriate based on the audiometric results.

2.  Schedular rating from May 24, 1999

On May 24, 1999, the veteran underwent a VA examination.  It 
is clear from the audiometric testing that, as of that date, 
he had experienced an increase in disability.  As indicated 
above, there is no objective evidence regarding the severity 
of the veteran's hearing loss between 1997 and May 1999.   

The results of the audiogram conducted in May 1999 showed 
that the veteran's hearing loss is properly evaluated as 70 
percent disabling.  Based on a 52 percent speech recognition 
score and an 84-decibel puretone threshold average, Table VI 
indicates a designation of Level "VIII" for the right ear.  
Based on a zero percent speech recognition score and a 105-
decibel puretone threshold average, Table VI indicates a 
designation of Level "XI" for the left ear.  When applied 
to Table VII, the numeric designations of "VIII" for the 
better ear and "XI" for the poorer ear translated to a 70 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss has been properly assigned a 70 
percent disability rating from May 24, 1999.  38 C.F.R. 
§ 4.85, Tables VI and VII (1998 and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1999 
also showed puretone thresholds of 55 decibels or greater in 
all four frequencies of 1000, 2000, 3000, and 4000 Hertz for 
both ears.  However, under Table VIa, using only the puretone 
thresholds, the same numeric designations of "VIII" for the 
right ear and "XI" for the left ear would be applied.  This 
would also translate to a 70 percent rating under Table VII.  
Therefore, application of the provisions of 38 C.F.R. 
§ 4.86(a) would not benefit the veteran in this case.  The 
provisions of 38 C.F.R. § 4.86(b) do not apply because 
audiometric evaluation has not shown puretone thresholds of 
30 decibels or less at 1000 Hertz.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a disability rating 
higher than 70 percent from May 24, 1999, for the veteran's 
hearing loss.  The assigned 70 percent disability rating is 
appropriate based on the audiometric results shown in 1999, 
and there is no evidence of any treatment since that date.

b. Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
hearing loss has been raised by his representative.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's 
hearing loss.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 
19.29, and 19.31 (1999); see also VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the veteran will be 
prejudiced by its consideration of this issue.  

In this case, the veteran's due process rights are not 
violated by this Board decision.  The relevant statutes and 
regulations regarding extraschedular ratings were included in 
the 1999 supplemental statement of the case.  The question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  While the Board does not have the authority 
to grant an extraschedular evaluation in the first instance, 
it is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran's 
representative has specifically raised this issue and had an 
opportunity to present argument on it, there is no prejudice 
if the Board considers it.  See VAOPGCPREC 16-92 at 7-8.  The 
veteran has had a full opportunity to present evidence and 
argument on his claim for a higher rating, and the Board can 
fairly consider this claim.  See also VAOPGCPREC 6-96 at 12-
13. 

The schedular evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for hearing loss where specific 
objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluations for his level of hearing 
impairment.  The veteran has not required any periods of 
hospitalization, nor has he required any extensive outpatient 
treatment for this condition.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  In fact, despite the veteran's hearing loss, he was able 
to work productively and gainfully for many years. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for bilateral hearing loss prior to May 24, 1999, to include 
entitlement to an extra-schedular evaluation, is denied.

Entitlement to a disability rating in excess of 70 percent 
for bilateral hearing loss from May 24, 1999, to include 
entitlement to an extra-schedular evaluation, is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

